NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 14a0898n.06

                                        Case No. 13-2674

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


RUTH JARRETT-COOPER,                                )
                                                    )
                                                                                FILED
                                                                          Dec 03, 2014
       Plaintiff-Appellant,                         )                 DEBORAH S. HUNT, Clerk
                                                    )
and                                                 )
                                                    )
EXCLUSIVE EVENTS &                                  )
ACCOMMODATIONS, LLC; BYRON TRICE;                   )       ON APPEAL FROM THE UNITED
DELICIA JACKSON; URBAN PLAYS LLC;                   )       STATES DISTRICT COURT FOR
ANGELA BARROW,                                      )       THE EASTERN DISTRICT OF
                                                    )       MICHIGAN
       Plaintiffs,                                  )
                                                    )
v.                                                  )
                                                    )
UNITED AIRLINES, INC.,                              )
                                                    )
       Defendant-Appellee.                          )
                                                    )
____________________________________/


Before: Merritt, Gibbons, and Donald, Circuit Judges.

       MERRITT, Circuit Judge. Travel agent Ruth Jarrett-Cooper sued United Airlines in

state court after the airline repeatedly failed to honor tickets Jarrett-Cooper purchased on behalf

of her clients. Preferring a federal forum, United’s attorneys removed the case to federal district

court, building their argument for diversity jurisdiction on an unrealistic valuation of the

injunctive relief requested.   The district court denied Jarrett-Cooper’s repeated motions to
Case No. 13-2674
Ruth Jarrett-Cooper, et al v. United Airlines, Inc.

remand. Because the actual value of this controversy is less than United proffers, we find the

federal courts have no jurisdiction over this case.

                                                 I.

       Jarrett-Cooper joined with several clients to sue United to address an emerging pattern

that made it impossible for them to know if United would honor confirmed tickets: Jarrett-

Cooper booked tickets with United for several clients in two transactions. United confirmed the

purchases by email. Then, acting on the basis of a factually inaccurate report of fraud linked to

Jarrett-Cooper’s email address, United cancelled the tickets without contacting Jarrett-Cooper or

her clients. Clients with confirmed reservations arrived at the airport to find they had no seats on

United’s flights.

       Jarrett-Cooper and her clients sought ambiguous injunctive relief and damages that

ultimately aggregated to $53,360.06—satisfying the jurisdictional requirements of the state court

but falling well short of the $75,000 amount-in-controversy threshold for diversity jurisdiction in

the federal courts. See 28 U.S.C. § 1332 (2012). United removed the case, initially aggregating

Jarrett-Cooper’s damage claims with “the value of the injunctive relief . . . (i.e., the value of the

continued existence of their business serving entertainers, professional athletes, and touring

theater groups)” to clear the $75,000 threshold. Def.’s Notice Removal 5. Jarrett-Cooper moved

repeatedly for remand.

       Opposing remand, United relied on a United employee’s declaration that it would cost

well over $75,000 to “completely revise [United’s] established ticket fraud procedures and

computer systems so that no suspected fraudulent ticket transaction could be denied when United

is unable to contact the cardholder to investigate suspected fraudulent activity.” Decl. Susan

Mannette 2–3. Jarrett-Cooper insisted instead that “[a]ll that United would be required to do is


                                                -2-
Case No. 13-2674
Ruth Jarrett-Cooper, et al v. United Airlines, Inc.

to purge its computers of whatever misinformation it has about any of the Plaintiffs and to at

least notify them when a fully processed transaction is . . . reversed.” Pl.’s Reply Br. Mot.

Remand 4. The district court agreed with United and retained jurisdiction over the case and

eventually rendered a final judgment on the merits. This appeal followed.

                                                II.

       Federal diversity jurisdiction is currently limited to “civil actions where the matter in

controversy exceeds the sum or value of $75,000.” 28 U.S.C. § 1332(a) (2012); see Freeland v.

Liberty Mut. Fire Ins. Co., 632 F.3d 250, 252 (6th Cir. 2011). When a plaintiff files a case in

state court that could have been brought in a federal district court, a defendant may invoke the

removal statute, 28 U.S.C. § 1441, to secure a federal forum. Everett v. Verizon Wireless, Inc.,

460 F.3d 818, 821 (6th Cir. 2006) (quoting Lincoln Prop. Co. v. Roche, 546 U.S. 81, 83 (2005)).

In a removal case based on diversity jurisdiction where the state complaint does not show a

sufficient amount in controversy, the defendant “may assert the amount in controversy” and then

prove “by the preponderance of the evidence[] that the amount in controversy exceeds

[$75,000].” 28 U.S.C. 1446(c)(2) (2012); see 14C Charles Alan Wright et al., Federal Practice

and Procedure § 3725.1 (4th ed. 2009 & Supp. 2014).

       Neither party suggests that any plaintiff’s damages would meet the amount-in-

controversy requirement, so United’s only option for securing diversity jurisdiction was to assign

an unrealistic value to its response to the injunctive order. At one point, Jarrett-Cooper did

“submit that the defendant should be precluded from cancellation of any tickets without

notifying the booking agent, cardholder, and passenger involved.”           Br. Supp. Renewed

Emergency Mot. Remand 6. United ignored her repeated motions to remand and her efforts to

clarify the scope of the requested relief and remained fixated on an overly-broad injunction that


                                                -3-
Case No. 13-2674
Ruth Jarrett-Cooper, et al v. United Airlines, Inc.

Jarrett-Cooper had no grounds to request. Accordingly, United contended that the injunction

Jarrett-Cooper requested would force it to completely overhaul its worldwide operations and

retrain “all personnel involved in its credit card and fraud protection department,” at a cost far

exceeding $75,000. See Decl. Susan Mannette 2–3.

       United’s estimate does not offer a reasonable measure of the amount in controversy,

however, because United could have complied with any injunction addressing the actual

controversy by deleting the erroneous fraud report linked to Jarrett-Cooper’s email address. The

injunctive relief sought an outcome—an end to surreptitious cancellations—without specifying a

mechanism because only United knew that the misleading fraud notation was the root of the

ongoing controversy.     The expansive scope of United’s speculative remedy is particularly

inappropriate when Jarrett-Cooper identified herself as the “sole common denominator” in the

problematic cancellations and speculated (accurately) that United’s system “targeted that

booking agent for reasons unknown to any of the Plaintiffs.” Br. Supp. Ex-Parte Mot. Prelim.

Inj. 5. United’s complete overhaul is incommensurate with Jarrett-Cooper’s limited request that

United “honor its tickets.” Id. at 7.

                                                III.

       United never proved the amount in controversy by any standard because it never

demonstrated a logical connection between its speculative amount and the actual controversy. Its

preference for a federal forum cannot expand the subject matter jurisdiction of the federal courts

beyond the limits set by Congress. We therefore reverse the district court’s denial of Jarrett-

Cooper’s motion to remand, vacate the district court’s subsequent orders for lack of jurisdiction,

and remand the case with instruction to grant the remand motion.




                                                -4-